PER CURIAM:
Nafi Ndiaye, a native and citizen of Mauritania, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying her motion to reopen and reconsider. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying Ndiaye’s motion. See 8 C.F.R. § 1003.2(a) (2008). Accordingly, we deny the petition for review for the reasons stated by the Board. See In Re: Ndiaye (B.I.A. July 11, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.